Order entered June 10, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00505-CV

  U.S. ENERGY MANAGEMENT, INC. AND BRADLEY R. HITCHCOCK, Appellants

                                                 V.

            JRB INTERNATIONAL, L.P. AND ROBERT BREWER, Appellees

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-04161-2015

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning appellant U.S. Energy Management, Inc. Pursuant to 11 U.S.C. §

362, further action in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

       .


                                                       /s/   CRAIG STODDART
                                                             JUSTICE